PER CURIAM.
These appeals are from a judgment of the Circuit Court which set aside a mortgage foreclosure and cancelled the mortgage upon proof of fraud in the procurement of the mortgage and fraud in the foreclosure thereof. The judgment was entered upon a timely petition pursuant to RCP 1.540, 31 F.S.A. In addition to the relief mentioned the trial judge required the appellant, Solomon, to make restitution for some of the damages suffered by the defendants in the original action and by the purchaser at the foreclosure sale.
The finding of fraud is supported by the record and fully supports the relief granted, therefore the judgment is affirmed upon the appeal of Norman F. Solomon.
The appeal of Dade County Properties, Inc., the purchaser at the foreclosure sale, seeks reversal because of uncompensated loss of profit which it sustained. No error has been shown. See Watson v. Jones, 41 Fla. 241, 25 So. 678 (1899); Korabeck v. Childs, 98 Fla. 576, 124 So. 24 (1929).
Affirmed.